Citation Nr: 1201232	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed chronic obstructive pulmonary disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from July 2007 to July 2008.  He also had approximately 10 years of service with the National Guard.        

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and May 2009 of the RO.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to symptoms of shortness of breath while on active duty.   

2.  The currently demonstrated chronic obstructive pulmonary disease is shown as likely as not to have had its clinical onset during the Veteran's second period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by chronic obstructive pulmonary disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that his shortness of breath began in service and worsened since separation from service.  In the July 2008 claim, the Veteran indicated that the shortness of breath began during his last month of active duty and reported having had a non-productive cough in service.  See the November 2010 VA examination report.  

The record shows that the Veteran was awarded a Combat Action Medal and is shown to have had combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  

In the present case, the Veteran is not necessarily alleging that the shortness of breath was incurred in combat, although he contends that the symptoms began during his Iraq service.  

In any event, the Board finds that the Veteran is competent to describe observable symptoms such as shortness of breath and coughing.  The Board finds that the Veteran, as a lay person, is competent to provide lay testimony as to the onset of his observable respiratory symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

The Board also finds that Veteran's statements concerning the lung symptoms to be credible.  He reported having symptoms of shortness of breath in his July 2008 application for compensation benefits.  The VA treatment records dated in August 25, 2008, indicated that the Veteran presented for primary care establishment.  The VA treatment records indicated that the Veteran reported having shortness of breath  He also reported having shortness of breath symptoms in service and since service upon VA examination in September 2008 and November 2010.  The Veteran's statements have been consistent with other statements and information recorded during the course of medical treatment since service.  

The Veteran's credible lay testimony serve to document a history of shortness of breath and a nonproductive cough beginning in and continuing after service.  

The service treatment records show that on chest computed tomography (CT) scan in September 2007, mild emphysema was detected in both upper lobes.  The records indicate that the Veteran was receiving follow-up treatment for pneumonia.   

The medical evidence of record shows that a diagnosis of chronic obstructive pulmonary disease was made soon after service.  The Veteran separated from service on July 28, 2008.  He was afforded a VA examination on September 3, 2008.  

The Veteran reported that the shortness of breath started when he was on active duty.  He also reported that he got shortness of breath easier now than before he was deployed.  Pulmonary Function Tests were administered and the results showed mild airflow obstruction.  The diagnosis was mild chronic obstructive pulmonary disease.  

The November 2010 VA examination indicated that the Veteran reported having experienced respiratory symptoms while serving in Iraq, predominantly a dry cough which resolved upon his return the United States.  The Veteran currently had symptoms of dyspnea on moderate exertion.  

There is competent evidence that the Veteran's respiratory symptoms began in service and continued after separation from service until the time of the diagnosis of chronic obstructive pulmonary disease.  The Veteran has reliably reported having had respiratory symptoms since service.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current chronic obstructive pulmonary disease as likely as not had its clinical onset during the Veteran's recent period of active service.  

The Board finds that the lay testimony describing symptoms in service and since service supports a later diagnosis of chronic obstructive pulmonary disease by a medical professional.  The Board further points out that mild emphysema was first detected during active service and the first diagnosis of chronic obstructive pulmonary disease was made on September 5, 2008, approximately 38 days after separation from service.     

There is no competent evidence that chronic obstructive pulmonary disease first manifested or was detected prior to the Veteran's second period of active service.  The National Guard examination reports dated prior to the second period of service do not show any complaints or diagnosis of chronic obstructive pulmonary disease.  For instance, the April 2005 examination report indicates that the Veteran denied having shortness of breath and chronic obstructive pulmonary disease was not detected.  

There is no enlistment examination for the Veteran's second period of service from July 2007 to July 2008.  Of record is a July 2007 predeployment examination.  This examination does not indicate that chronic obstructive pulmonary disease was detected or noted prior to enlistment into service.  The Board finds that there is no competent evidence that establishes that the chronic obstructive pulmonary disease pre-existed the second period of service.  

The record shows that the Veteran underwent surgery for a spontaneous pneumothorax in 1996, during a time period when the Veteran was not serving on active duty.  However, there is no competent evidence which relates the current diagnosis of chronic obstructive pulmonary disease to the nonservice-connected spontaneous pneumothorax.   

When all the evidence is assembled, the Secretary is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for chronic obstructive pulmonary disease is warranted.   



ORDER

Service connection for chronic obstructive pulmonary disease is granted.     


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


